By the court;
Preston, J.
The plaintiff is an engineer. Stillman, Allen Sf Co. are the proprietors of the Novelty Iron Works of New York, and Bonner and Smith’ their agents in New Orleans. The suit is for a large amount, for services rendered by the plaintiff to the defendants.
The plaintiff alleges, that he was employed by Bonner and Smith, to go into the country parishes, to solicit and make contracts on behalf of Stillman, Allen Co., for the supply of engines and machinery for sugar mills, sawmills, and other purposes; that Stillman, Allen Co., executed same contracts, made by him on their behalf, corresponded directly with him in reference to those contracts, and that he was recognized as agent, for those purposes, by them, and by Bonner trad. Smith.
He alleges, that he traveled through the country, occupied much time, and incurred great expense in performing these services, and made contracts for engines and machinery, to the amount of $148,148; that some of these contracts were executed by Stillman, Allen Sf Co., and the machinery furnished, but that they, wrongfully and in bad faith, refused to execute other similar contracts. Lastly, he alledges, that, for his services and labor, he was entitled to receive from the defendants, pay and commissions, at the rate of 2¿ per cent on the cost of the machinery for which he might procure contracts ; and that, in all cases in which he personally superintended the erection of the machinery furnished by Stillman, Allen 8f Co, he was to receive an additional compensation of four per cent on the cost of the same.
Bonner and Smith excepted, that the allegations of the plaintiff’s petition did not show that they were personally liable for his claim ; so the court decided, and he has appealed.
The plaintiff’s petition clearly shows, that Bonner and Smith were agents of Stillman, Allen Sf Co.; that the names of these principals were disclosed to the plaintiff in employing him, and that he rendered his services to the principals, and not to the agents. He and the principal corresponded directly in relation to those services.
There is an allegation, that the defendants were to pay 2£ per cent commission on the value of the machinery for which he made contracts. But this evidently means, the defendants to whom he rendered the services, and 2¿per cent on the value of their machinery, not the defendants,Bonner and Smith, to whom he rendered no services, and who had nothing to do with the machinery, except as agents.
As agents merely, they are not liable at all; and liability cannot be presumed against them, without an agreement express or implied. It is certainly not to be presumed in this case, where the agents disclosed their principals, where the plaintiff corresponded directly with them, and rendered all his services to them alone.
Our code declares, “That the mandatary who has communicated his authority to a person with whom he contracts in that capacity, is not answerable to the latter for anything done beyond it,” and, a fortiori, for nothing done within the mandate. The mandatary is responsible to those with whom he contracts, only when he has bound himself personally. Code, arts. 2981, 2982. There is a decision to the same effect, 13 L. It., 20.
The plaintiff contends, that he was to share commissions of five per cent, with the agents, Bonner and Smith. He does not so state in his petition, but that he was to receive 2s per cent commission for his own compensation.
The judgment of the district court is correct, and is affirmed, with costs.